The delegation of Barbados wishes to add its congratulations to those which have already been expressed on your election, Mr. President, to preside over the thirty-sixth session of the General Assembly.
67.	The decade of the 1980s is probably the most dangerous, certainly the most critical, since the Second World War. The world economy is in crisis. Inflation in all countries, rich and poor, has got out of control. The recession in the developed market economies has generated a concomitant downturn in the economy of the developing countries. There was a sharp slowdown of world economic growth in 1980. The year 1981 has so far not provided much hope for economic comfort, and politically the prevailing atmosphere and forecasts for the future are equally dismal. The level of violence across the globe is awakening the consciousness of world leaders to the need to look for solutions to the social, economic and political problems confronting us. Under your guidance, Mr. President, we hope to resolve some of the problems which paralyse the world community and to arrest some of the numerous disturbing trends in the international situation.	"
68.	My delegation wishes to place on record its appreciation of the efforts of the outgoing President, Mr. Rudiger von Wechmar. He dedicated himself effectively to the variety of issues that confronted the Organization and that also threatened the maintenance of international peace and security.
69.	As we bid farewell to a President from the North and say welcome to you, Sir, a President from the South, my delegation continues to observe the overwhelming economic and social disparities between North and South. We note that repeated attempts to thrash out the manifold problems of NorthSouth cooperation have so far produced little. It is indicative of the cynicism and lack of political will of the developed countries that the Brandt report a useful blueprint for economic cooperation between the developed and developing countries, is gathering dust in the chancelleries of the North.
70.	Unless there is significant progress in NorthSouth cooperation in the immediate future, the lives of the peoples of the South will continue to be ravaged by poverty, starvation and disease. My delegation, therefore, regrets that the Governments of the United States and the United Kingdom are cutting back further on aid to the developing world.
71.	It may be timely to warn that continuing mass unemployment, mass poverty and mass starvation will destroy the world community as we know it today. The third world will not collapse and die in splendid isolation. Either we eat together, work together and prosper together or we die together. It is time for those developed countries to reorder their priorities and spend more on foreign aid to alleviate the suffering of peoples in the developing countries.
72.	Barbados has given unstinting support to General Assembly resolution 34/138, calling for comprehensive negotiations on international relations in the fields of raw materials, development, energy, trade and the monetary system. Barbados itself has, as far as its resources would permit, laid great stress on policies such as the proper management of the economy, improved trade relationships, the development of new sources of energy and the more equitable distribution of its resources. We are firmly convinced that economic development has a better chance of being achieved if there is a commitment to social justice, for then the entire population of each one of our countries will believe that they have a stake in their country's prosperity.
73.	To illustrate the general slowdown in the rate of economic growth, it may be noted that world output has fallen steadily from the modest growth rate of 4.7 per cent in 197678 to 3.8 per cent in 1979 and to a mere trickle of 2.2 per cent in 1980.
74.	The economic indicators point to an even gloomier outlook for 198182. The World Development Report 1981, recently published by the World Bank, warns that if the world economy does not reduce poverty and expand international trade, 220 million more people will become absolutely poor by the year 2000. Unfortunately, there is every indication that rather than am expansion of international trade there is an ever increasing tendency towards protectionism. And we shall suffer as a result. The interdependence of the economies of our nations is too well known to need repetition here.	; ,
75.	As we have repeatedly affirmed, in concert .with other developing countries* any attempts to contravene the principle of universality as far as the third programming cycle, 198286, is concerned are doomed to failure as far as correcting the causes of the world's economic malaise is concerned, In this regard, we view with grave misgivings any attempt to differentiate unilaterally, and arbitrarily among and classify developing countries,
76.	But this is exactly what the World Development Report 1981 does. Continued use of per <capita !gross< national product and population size as basic criteria for allocation of resources works seriously against^ small developing countries like Barbados. The Report states that, unfortunately, aid flows to the third world are unlikely to grow, that they are already too heavily biased towards the middle-income countries and that reallocating concessional aid from the middle-income to low-income countries is almost as important as increasing its overall amount.
77.	This ominous admission suggests that it will become increasingly difficult for developing countries to receive the assistance necessary for their economies to take off. But there is a solution. The Brandt report referred to it when it stated:	'
"One half of one per cent of one year's world military expenditure would pay for all the farm equipment
needed to increase food production and approach self
sufficiency in food deficit low-income countries by
1990
78.	For all these countries there is no substitute for increased development assistance. In 1979 the combined current account deficits of the non-oil-producing countries amounted to $43 billion, while their accumulated debt burden totaled $330 billion. At the same time, net official development assistance to them from member countries of the Development Assistance Committee of the Organization for Economic Cooperation and Development [OECD] fell from a level of 0.4 per cent of the latest gross national products in the late 1960s to 0.3 per cent in 1978. Those developed countries which have attained' the agreed objective of 0.7 per cent of their gross national product are to be commended for their efforts.
79.	The Report states that for the developing countries the 1980s will be a difficult decade of adjustment to external conditions and recommends that third-world countries should adopt an outward orientation that includes export promotion and import substitution in line with international prices.
80.	Is it not a fact that after the Second World War some developing countries attempted to develop industry to achieve import substitution but failed because of inherent infrastructural weaknesses? Their base was weak because the local market was small. They were faced with such drawbacks as limited technological infrastructure. Products were of inferior quality, and their prices were far higher than those of similar products in the international markets.
81.	Not only did this import substitution policy have disappointing results, but it coincided with a period of neglect of agricultural development which has had dire consequences, for the world's peoples, especially those of the developing world. It is acknowledged that the policy did not achieve its objective of improving the balance of payments. The external debt of Latin American countries 40 years ago was $6 billion. It is now $70 billion.
82.	The lesson that the world has become an interdependent unit and that it is impossible for countries really to develop and achieve autarky in isolation has obviously not sunk in, in spite of all the evidence so far. During the Second United Nations Development Decade a number of possible solutions to the deep seated structural imbalances in the international economy were identified. Although some of the quantitative targets have been achieved, the social aims in particular have not been realized.
83.	Barbados was among those countries which welcomed the opportunity to start afresh with the International Development Strategy for the Third United Nations Development Decade, which was adopted at the thirty fifth session of the General Assembly. It set a clear {framework of realistic objectives and targets. The obligations and commitments placed on both developed and developing countries should form a major plank in our efforts towards a transformation of the world economic order.
84.	We also believe that collective self-reliance and economic cooperation at all levels among developing countries should be encouraged. Particular emphasis should be placed on regional cooperation. In this respect, Barbados will continue to exert every possible effort to achieve effective economic integration with its neighbors in the Caribbean area and to develop further economic and other links among the peoples of the wider region.
85.	My delegation represents a tiny but proud and industrious Caribbean nationState. We are peace-loving, forward-looking and rigorously democratic. We support the principle of the equality of States and the principle of the universality of the United Nations. My Prime Minister said from this podium at the thirty-first session that "we island people from the Caribbean stand at the crossroads where history meets and where alien civilizations converge." [26th meeting, para. 5.]
86.	At this time, as we look across the Caribbean Sea and to our brothers and sisters to the south of us, we are painfully aware that history, politics, economics and alien civilizations have merged seemingly to negate the peaceful development of the islands of the archipelago and our continental neighbors.
87.	It is with grave concern that we view the open competition in this region between the two major superPowers. It is unfortunate and frightening that Moscow and Washington should choose the internal conflicts of Latin America and the Caribbean to extend their theater of war. We reiterate our firm commitment to ensuring that the Caribbean will remain a zone of peace. Barbados believes that the problems of Latin America and the Caribbean must be solved by the people of Latin America and the Caribbean.
88.	Latin America and the Caribbean suddenly erupted on to the world agenda as a major trouble spot. As we view conflict in Nicaragua and El Salvador devastating the peoples and economies of those sad countries, my delegation once again appeals to the superPowers to respect the tenets of the Charter, which they were instrumental in framing.
89.	Only ethnocentrism and neo-colonial ambitions could inform the superPowers that the peoples of Latin America and the Caribbean cannot settle their problems themselves. Implicit in the fact of political independence and national sovereignty in the Caribbean and Latin America is the rejection of imposed solutions.
90.	My delegation does not claim to have any unique insight into how the numerous and seemingly intractable problems of the world can be solved. Indeed, we have no particular optimism that they can be easily solved. We are aware, however, of the primary motivating factors born of realpolitik priorities in Latin America and the Caribbean.
91.	In recent times plans have been designed to revitalize the economies of the Caribbean and Central American States and provide what is categorized as "sustained economic development". While my delegation welcomes capital and other development assistance in the region, I would caution that the essential objective of such activity should be the genuine and unfettered economic development of the area, rather than the promotion of the security interests of exogenous Powers.
92.	The development of any plan for the Caribbean and Central America should involve at all stages the people of the region and the indigenous regional financial institutions. This would help us to avoid the adverse sociocultural appendages and the political and social consequences that could result from imposed solutions to the area's problems.
93.	The decade of the 1980s is a period of challenge, contradiction and rampant cynicism. On the one hand, the march of science and technology has pushed back the frontier of ignorance that inhibited our understanding of our environment and of ourselves. The potential for the improvement of the quality of the human condition is vain. On the other hand, mankind seems unwilling fully to come to terms with and effectively to harness the vast potential of science and technology which could significantly improve the human condition.
94.	It is a cruel cynicism that the human race seems to have identified as its imperative mission and ultimate destiny the annihilation of itself. An endless torrent of meetings, speeches and mechanisms has failed to promote real progress in halting the arms race or lowering the tensions among nations. The goal of general and complete disarmament remains elusive. Mankind continues to live in the lengthening shadow of burgeoning nuclear arsenals.
95.	The economic and social problems which form the basis of the NorthSouth dialog cannot be viewed in isolation from the arms race and the ever increasing military expenditure. Nations cannot fulfill the just aspirations of their peoples in an atmosphere of tension. Peace and security cannot coexist with immense stockpiles of armaments.
96.	The world has embarked on a dangerous new round in the arms race. As more nations think it necessary to acquire more sophisticated weapons, the arms race becomes more competitive, more complex and more dangerously compelling. It is a sad paradox of twentieth century life that third-world economies, buffeted by recession in the developed market economies, are spending better than 12 per cent of their gross national product on the procurement of weapons of war. It is a dramatic commentary on the alleged intelligence of mankind and his choice of priorities.
97.	The continuing absence of the required political will to adopt national policies and implement appropriate strategies to engender confidence among States has resulted in the persistent squandering of scarce resources on military budgets. Today's announcement on the new round of talks on the reduction of nuclear arms gives the world a small ray of hope. The extent of the misuse of the world's resources and the contradiction between urgent human needs and tardy and reluctant responses call for no recapitulation here. It is necessary only to remind ourselves that more is spent on the means of self-extinction than is available to the poor of this world to spend on the means of survival.
98.	It is a fact of life that in 1980 the two superPowers accounted for 58 per cent of world military expenditure. In collaboration with their respective allies they accounted for 80 per cent of all military budgets. Military expenditure tends to contribute to the aggravation of inflation and to adverse balance of payments problems. It should be remembered that more money spent on the military increases inflation and consequently generates a reduction in foreign aid to the developing world. We ignore at our peril the nexus between the menace of the arms race and the encroaching economic, social and security crisis.
99.	The five nuclear Powers, which bear special responsibility for safeguarding peace and international security, and in particular the two superPowers, should assist the United Nations to make general and complete disarmament a triumph of experience over seemingly spurious hope.
100.	It saddens me to have to say that the studied avoidance of the serious and pressing problems facing the continent of Africa is nothing short of scandalous. Too many words have been spoken on the problems of apartheid and Namibia, and far too little realistic action has been taken or even attempted. Apartheid and Namibia are matters that have been the subject of debate in one form or another since the first regular session of the Assembly. They have also been subjects of consultations and discussions in the Security Council and at special conferences and meetings.
101.	The General Assembly and Security Council have passed resolutions, and special conferences have formulated declarations. There is not a single delegation here that is prepared to stand up in public and defend South Africa for its adherence to the inhumane system of apartheid, or for its occupation of Namibia. Indeed, 15 years ago the United Nations declared that occupation illegal {General Assembly resolution 2145 (XXI)].
102.	Yet now some Member States are urging, in the second year of the decade, a gradual solution of the
Namibia problem, Some of these same nations are reluctant to interrupt their lucrative economic ties with South Africa and balk at imposing sanction? for fear,, they would have us believe, of hurting the African, States that have the misfortune to border on or .to. be encompassed' by South Africa. In other words, the same countries are so concerned about the welfare of the front-line States that they continue to prop up the economy of South Africa. They are so mindful of the need for democracy in Angola that they will ignore their own resolutions while continuing, to support the illegal occupation of Namibia
103.	The Government and people of Barbados were distressed when we realized that the Springbok rugby tour of New Zealand was to proceed as planned. Our
was, however, somewhat relieved by the large number of countries that not only spoke abut against the tour, out took action which was aimed at stopping it, or at least making it more difficult for it to proceed. We were particularly gratified by some of the positions adopted and the , actions taken by some of the older members of the Commonwealth and by a large number of New Zealanders themselves.
104.	I will not attempt to dictate to those who have for centuries been dictating to others and have been determining the course of history is less powerful countries over the globe. I will not attempt to tell them how to end the misery of millions of black people who are held hostage and captive in the lands of their birth in Namibia and Azania. They know what should and must be done as well as anyone else and better than many.
105.	The illegal and racist regime in Pretoria should not be allowed to defy further the collective decisions of the international community. I call upon this body today to end the charade, to close ranks and to move with dispatch to bring the South African Government to its senses, or to its knees, before we meet here again for the thirty-seventh session of the General Assembly.
106.	Another important matter about which my Government feels very strongly is the question of mercenaries. The General Assembly has already touched on this matter at two sessions without making any notable progress,
107.	From the point of view of a small developing country, for which self-defense is difficult at the best of times, the need for ensuring combined and concerted action against mercenaries is of vital importance. I heed do no more than to cite the designs on the Commonwealth of Dominica by a group of racist adventurers, including some members of the Ku Klux Klan.
108.	Barbados will continue to do all in its power to work towards the early preparation of a convention against the recruitment, use, financing and training of mercenaries and urges all concerned countries not only to join in this attempt, but to apply the spirit of the future convention even before its letter has taken shape.
109.	We are extremely concerned by the recent turn of events in the Middle East, which would seem to put any hope of a reasonable solution further out of reach. It is our hope that the actors in the area, as well as the reactors from other areas, will find the magnanimity to look beyond purely narrow self-interest and work towards guaranteeing peace and security in the region.
110.	At its thirty-fifth session, the Assembly adopted resolution 35/20, in which it declared that Belize should become art independent State before the conclusion of the thirty-sixth session and in which it called upon the administering Power to do whatever was necessary to ensure the effective and continued existence of an independent Belize.
111.	We note with satisfaction that, after a series of negotiations between Belize, the United Kingdom and Guatemala, the terms of the resolution are being implemented and that three days ago Belize became independent and will tomorrow, we hope, become a Member of the Organization. Barbados rejoices with the people of Belize. However, there is a tinge of sadness in all this, because Belize's neighbor has not acknowledged its independence.
112.	We call on all countries in the area to give general support to Belize, whose territorial integrity and sovereignty must be upheld. We hope that there will be no necessity to take any action other than the steps which have already been given full publicity.
113.	Last week we had the pleasure of welcoming Vanuatu to the family. Later in this session, we may have the pleasure of welcoming another State, the Caribbean island of Antigua.
114.	These developments underline the continuing success of the United Nations in achieving solutions to seemingly intractable problems. The Government of Barbados believes the Organization has the capacity to influence world opinion for the good of all mankind. Let us together keep that faith alive.
